 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Leece-Neville CompanyandInternational Brotherhood ofElectricalWorkers, Local Union 1377, AFL-CIOandMaryJaksic.Cases Nos. 8-CA-2507 and 8-CB-551. December 11, 1962DECISION AND ORDEROn March 12, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel, the Charging Party, and the RespondentUnion filed exceptions to the Intermediate Report and briefs in sup-port of their exceptions.Respondent Union also filed a brief insupport of the balance of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case.We find merit in the General Counsel's exceptions andaccordingly adopt the findings and conclusions of the Trial Examineronly to the extent consistent herewith.1.We find, in disagreement with the Trial Examiner, that theRespondent Union violated Section 8(b) (2) and (1) (A) of the Actby causing the Respondent Company to discharge on May 3, 1961,the seven employees involved in this proceeding.'On May 2, 1961, the Union's business agent, Zicarelli, wrote to theCompany requesting the discharge, pursuant to the terms of its union-security contractwith the Company, of these seven employeeson the ground that they were no longer members in good standing inthe Respondent Union. The employees were discharged by the Com-pany the next day without any investigation of the employees'claimsthat they were not delinquent in payment of their dues to the Union.The General Counsel asserts and the Respondents deny that theseemployees were in fact not delinquent in their dues payments. Inorder to determine thisissue,it is necessary first to considercertainevents which occurred during the period from May through August1958, particularly the Union's refusal to accept certain tenders ofdues made by these seven employees during that period 2' Edward Clark,Anton Draganic,Joseph Dudash,Mary Jaksle,Betty Sipos,Anna Tomko,and Louise Yomnick.2The Union excepts to the Trial Examiner's failure to find that Section 10(b) barred"all evidence of matters which occurred"6 months before filing of the charge on July 14,1961.This would bar evidence relating to tenders of dues during this period of 1958,excluding evidence on the issue with respect to the Union bylaws then in effect; in thisconnection,the Union relies on the dischargees'failure to protest against the refund of140 NLRB No. 2. THE LEECE-NEVILLE COMPANY57The Union bylaws in effect during this period contained,inter alia,the following provisions :SEC. 2. The monthly dues shall be $4.00.SEc. 4. One dollarrefund of duescollected for attendance ofmonthly meetings. [Emphasis supplied.] 3In May 1958, dischargees Jaksic and Sipos tendered the Union theirdues in the amount of $3. The tender was rejected on the ground thatthe "Union's dues were $4.00, and if [they] wanted $1.00, they wouldhave to attend the monthly meeting and take it at the door."JaksicandSiposmade another tender of dues for July 1958, this time inthe amount of $4, which was rejected on the ground that it was com-mingled with the tender of dues for employees in the amount of $3.The remaining five complainants made tenders of dues in the amountof $4 for the months of July and August 1958. The tenders wererejected on the ground that they were commingled with the tenderof dues for other employees in the amount of $3.Thereafter, allseven complainants continued to make current payment of dues in theamount of $4 until their discharge in May 1961.These paymentswere accepted by the Union, but applied to the earliest months forwhich the Union's records showed no payment.On May 1, 1961,the Union's books showed that all of the complainants, except Dudash,were in arrears in payment of their dues for the months of February,March, and April, 1961, while Dudash was shown to be in arrearsfor these months and for the month of January 1961.The General Counsel citing theElectric Auto-Litecase' contendsthat under the provisions of the Union's bylaws the amount of dueswas only nominally set at $4 per month; and that actually the dueswere $3 per month with $1 charge or penalty for nonattendance atunion monthly meetings incorporated into the $4 nominal dues; andthat for this reason the tender of dues in May-August 1958 in theamount of $3 per month was a valid tender. The Trial Examiner re-jected this contention and found, in accord with the Union's position,that under the bylaws, as well as by practice, the dues were fixed at$4 per month, although for a time until November 1959 members, upondues provision of the bylaws, and on an amendment of the bylaws in November 1959,which repealed the provision in issueWe find no merit in the Union's contention.Asthe discharges of May 3, 1961, occurred within the 10(b) period, the earlier events shed-ding light on the discharges are admissible in evidence underLocal Lodge No. 1424, IAM,AFL-CIO (Bryan Manufacturing Co.) v N.L R.B.,362 US. 411. See alsoPlumbers APipe Fitters Local Union 214 (D L Bradley Plumbing and Heating Co ),131 NLRB 942,enfd. 298 F 2d 427 (C A 7). Although Member Leedom dissented inBradley Plumbing,the cases are in his opinion distinguishable as here, unlikeBradley,the Union engagedin conduct within the 10(b) period which is found to be an unfair labor practice3 Since November 30, 1959, the amended bylaws no longer provide for refund of $1 formeeting attendance4The Electric Auto-Lite Company, etal., 92 NLRB 1073, enfd. 196 F. 2d 500 (C.A. 6),cert. denied 344 U.S 823. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDattending monthly meetings, were handed $1 as a "reward for attend-ance."He then concluded that the Board's decision in theElectricAuto-Litecase for this reason was distinguishable on the facts and didnot apply here.We do not agree.In theElectric Auto-Litecase, the Union's bylaws were amended toprovide for the increase in the regular monthly dues from $1.50 to $2with the further provision that the members who attended each ofthe monthly meetings would be exonerated, upon appropriate evi-dence, from the payment of the additional 50 cents. In practice, themembers who attended a monthly meeting received attendance cardswhich authorized them to claim exemption from the payment of the50-cent charge.The Board held that the charge of 50 cents with thecondition attached was a "fine" rather than part of regular monthlydues; and that "regardless of the means adopted to institute thischarge, thenecessary and intended effect was to fix a penaltyuponthose members who did not attend the monthly meetings." [Em-phasis supplied.]The Board said :The statute specifies that the "periodic dues" be "uniformlyrequired."This we read essentially to include the requirementthat such dues be charged to all members alike or that any dis-tinction in amount be based upon reasonable general classifica-tions.A charge which distinguishes between individual memberswho attend particular meetings and those who do not attend par-ticular meetings, in our opinion, is not one "uniformly" applied.Moreover, we do not doubt that a member's attendance at a unionmeeting is highly desirable and salutary to carry out the demo-cratic process.But, as we have already held (citingUnion Starchcf,Refining Co., 87NLRB779), the Act as written may not beused as a means of requiring such attendance.The Act's ma-chinery is equally unavailable to enforce the collection of a fineto accomplish this union objective. [Emphasis supplied.]Accordingly, the Board held that, as the Union's charge for nonat-tendance at union meetings was a "fine" rather than a payment en-compassed within the term "periodic dues," the discharge for non-payment thereof was violative of Section 8(a) (3) and 8(b) (2) ofthe Act.We see no essential difference between the two cases.As in theElectric Auto-Litecase, the Union's bylaws here, by incorporatinginto the nominal monthly dues of $4 a charge of $1 for nonattendanceat union meetings, created a dues structure based upon attendanceor nonattendance at union meetings.Members who did not attendunion meetings had to pay $4 per month. For members who attendedsuch meetings the dues were fixed at $3 a month. In theElectric THE LEECE-NEVILLE COMPANY59Auto-Liteand other cases,' the Board held that the statutory provisionthat the periodic dues and initiation fees be "uniformly required"includes the requirement that dues be charged to all members alike,and that any distinction be based upon a reasonable classification.Aclassification of employees based upon attendance or nonattendanceat union meetings was held to be not a reasonable classification. TheTrial Examiner attempts to distinguish theElectric Auto-Litecaseon the ground that here the Union intended the $1 payment to oper-ate as a "reward for attendance" rather than a charge for nonattend-ance.However, the bylaws by defining the payment as the "OneDollarrefund of dues"clearly tied it up with the dues structure.Thisthe Union had no right to do.We find that the complainants hereinwere not lawfully required in the summer of 1958 to pay as a condi-tion of employment a charge of $1 for nonattendance at union meet-ings, and that the tender of dues in the amount of $3 was at the timea valid tender of dues.We also find that the tender of dues in thesummer of 1958 in the amount of $4 per month, but rejected by theUnion on the ground that it was commingled with the tender of duesin the amount of $3, was likewise a proper tender, inasmuch as therewas in fact no commingling of sufficient and insufficient tenders.Union's practice with respect to suspension for delinquency in pay-ment of dues :As we have found that the tenders of dues in 1958 werevalid tenders, the Union improperly applied subsequent paymentsmade by these employees.Consequently, all complainants, exceptDudash, on May 2, 1961, when the Union asked for their discharge,were in arrears in payment of dues only for the month of April.Dudash was also delinquent in payment of dues for the month ofMarch.The dues for the month of May did not become due andpayable until Friday, May 5.6The record shows that the Union had no consistent or uniform prac-ticewith respect to suspension or termination of membership fordelinquency in payment of monthly dues. Section 3 of article XXIIIof the Union's constitution provides for suspension of a member whois indebted to his local union for 3 months' dues. The proviso to sec-tion 3 provides that when members work under an agreement requiringmonthly payment of dues, a grace period of only 21 days shall be al-lowed, unless it is extended by the local union.' Section 4 of the sames The Electric Auto-Lite Company, et at., supra; National Automotive Fibres, Inc.,121NLRB 1358, enfd.asmodified 277 F. 2d 779 (C.A. 9) ; see alsoFood Machinery andChemical Corporation,99 NLRB 1430.61n its notice to members posted in 1958, the Union announced that the dues were due"the first Friday of each month"and could be paid either directly,or by mailing checksto the Union.7A proviso to section 3 reads as follows:However,when any "BA" member is working under an agreement requiring monthlypayment of dues, a grace period of only 21 days after the first of the month following 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDarticle requiresthat "any member indebted to hislocal union for 6months' full dues shall be dropped from membership." In its com-municationsto members, however, the Union citing these sections ofthe constitution referred to penalties for falling behind in dues pay-ments for 3 and 6 months, but made no reference to any 21-day graceperiod.Thus, in his letter of November 1959 to employee Watson,UnionBusinessAgent Zicarelli, after reciting the pertinent provisionsof the constitution, concluded : "As of December 1, 1959, you will be 5months in arrears.Your dues therefore will be $4.00 a month for 5months and $1.00 reinstatement fees, a total of $21.00." In his letterto Norma Clark of February 27, 1959, Zicarelli after citing section 4,articleXXIII, of the constitution, said : "Inasmuch as you are in de-fault of full payment of dues for at least 6 months, ... it becomesour duty to drop you from membership in this Local Union." Em-ployee Sturtz testified, without contradiction, that official letters fromthe Union referred to penalties for dues arrearages of 6 months' dura-tion,but did not refer at all to any 21-day grace period.Althoughthe seven complainants, according to union books, have been in arrearsfor 2 or more months since 1959, nothing was done by the Union in theway of penalizing them for alleged delinquency until May 2, 1961.Indeed, since the very inception of its contract with the Company in1944 the Union invoked its union-security clause only on one occasionwhen in April 1961 it requested the discharge of Homove and Koszow-ski,who were in arrears in payment of dues for 16 and 13 months,respectively.The record thus shows that the Union followed a lax policy withrespect to collection of dues, and had no uniform or consistent policywith respect tosuspensionfrom membership for nonpayment of dues.It is nevertheless clear that at all times relevant to this proceedingthe Union considered the grace period to be at least 3 months; and atthe time of the discharges, none of the dischargees was in factdelinquent for that long a period.As the Board has held, however, invoking a union-security clauseunder such circumstances to secure the discharge of a delinquent mem-ber, does notperse constitute conclusive evidence of discrimination.'The test,as in allcases of discharge, is whether the real reason forinvoking the union-security clause is the delinquency of a particularmember whose discharge is sought by the union or the delinquency isthe indebtedness shall be allowed unless the grace period is extended by the L U.Involved.The General Counsel and the Union are in disagreement with respect to the exact mean-ing of the clause.The Trial Examiner made no finding.As we find that,In practice, theUnion has extended the grace period beyond 21 days, it is not necessary for us to passupon the precise meaning of the clause."SpecialMachine and Engineering Company,109 NLRB 838,enfd 222 F. 2d 429(C.A. 6). THELEECE-NEVILLE CO VIPANY61used merely as a pretext for discrimination against him e However, theUnion's lax policy is not without significance.As the Board said inSpecial Machine :Thus, the critical issue here is whether the Union in fact re-quested Collinsworth's discharge because of his dues delinquencyor for some other reason. The fact that the Union had no uniformpractice of suspending and invoking the union-security clauseagainst the delinquent members for discharge,supportsa findingof discriminatory motivation. [Emphasis supplied.]Delinquency not the real reason:All seven dischargees were mem-bers of a dissident group.After their attempt to force a new electionof officers had failed, the dissidents formed a rival organization incor-porated as ElectricalWorkers Alliance, Inc.Upon forming thisorganization, they withdrew checkoff authorizations in favor of theUnion and began paying their dues through a collector.A collectorwould collect their monthly dues and send in the total collected tothe Union.This practice of sending dues through a collector for thegroup continued until complainants' discharge in May 1961. It was asource of annoyance and irritation to the Union, for Business AgentZicarelli testified that "they were doing this just to harass the Union."Significantly, when, on advice of the union counsel, the Union in April1961 decided to invoke the union-security clause against delinquentmembers, it invoked the clause only against the seven complainants, allof them members of the dissident group. Zicarelli offered no satis-factory explanation why out of some 20 or more delinquent membershe singled out for discharge on May 2 only members of the dissidentgroup.Upon the entire record, and particularly in view of the Union'spolicy and practice of leniency in collecting dues in arrears, andsingling out for suspension only members of the dissident group, wefind that the Union invoked the union-security clause against the com-plainants for reasons other than their delinquency of 1 and 2 months'duration in payment of dues.We believe, moreover, that the Union has waived any right it mayhave had to secure the discharge of these employees because of theiralleged delinquencies.Ever since September 1958 and until April1961, the complainants made their successive payments of current duesthrough Collector Brodnick on the assumption that their tender of duesfor 2 months in 1958 was a valid tender. The Union accepted thesesuccessive payments of dues with the knowledge of such claim, but,adhering to its position that the tender was invalid, backdated suchpayments by 2 months. Such a state of affairs continued without any9 SpecialMachine and Engineering Company, supra;Local 169,Industrial DivisionInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL (RheemManufacturing Company),111 NLRB460;Puerto Rico Drydoek dMarine Terminals,Inc.,123 NLRB 1298, 1300,enfd. 284 F. 2d 212(C.A.D.C.),cert.denied 364 U.S. 883. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange until the Union's decision to invoke the union-security clauseagainst the complainants.After Zicarelli's letter of September 10,1958, complainants Draganic,Sipos, Clark,Tomko, and Yonmick werenever contacted by any union agent concerning the subject of duesdelinquency.Jaksic and Dudash testified that they were approachedin July 1960 and February 1961,respectively,by the union agents, butwhen they told the agents that the Union refused the tender of dues for2 months,the subject matter was dropped.Having unlawfully re-fused to accept from the complainants the tender of 2 months'dues in1958, and thereafter for some 30 months having accepted their suc-cessive payments of current dues with the knowledge of their claimthat the tender was lawful,the Union in our opinion is barred fromreversing its position and invoking the union-security clause withoutan adequate notice to the dischargees.loWe agree with our dissenting colleagues that full attendance atunion meetings is desirable.There is no issue in this case as to thelegality, standing alone, of the method used internally by the Unionto stimulate attendance.What is in issue,and what we are findingunlawful, is the en forcenientof the disparityin the Union'sduesstructure,predicated on attendance or nonattendanceat union meet-ings,through utilization of the union-security agreement between theUnion and the Company to effectuate the discharge of employees whohave in fact tendered all the dues they could lawfully be required totender.On the entire record, we concludethat by causingthe RespondentCompany to discriminate against the seven complainants with respectto whom membership in the Union was terminated for reasons otherthan their failure to tender the periodic dues and the initiation feesuniformly required as a condition of retaining membership,the Re-spondent Union violated Section 8(b) (2) and(1) (A) of the Act.ll2.We find, in disagreement with the Trial Examiner, that by dis-charging the seven employees,pursuant to its union-security contractwith the Union,upon the receipt of the Union's letter of May 2, 1961,stating that each of them was "no longer a member in good standing,"the Respondent Company violated Section 8(a) (3) and(1) of theAct.The Company concedes that it made no investigation or otherinquiry, except to consult its legal counsel, to seek verification of thevalidity of the Union's demands before it effected the discharge of theseven employees on May 3, 1961.Yet,the record discloses that thedischargees protested to management that they were not behind intheir dues and that the five of them expressly advised the Company's10 SeeInternational Woodworkers of America,AFL-CIO, Local Union13-433(Ralph L.Smith Lumber Company),119 NLRB 1681,enfd.264 F. 2d 649(C.A. 9), cert. denied361 U.S. 816.11 Puerto Rico Drydock&Marine Terminals,Inc.,123 NLRB 1298, 1302, enfd.284 F. 2d212 (C.A.D.C.), cert. denied 364 U.S. 883. THE LEECE-NEVILLECOMPANY63representatives that the Union had refused their tender of dues for 2months.Thus, Anna Tomko testified, without contradiction, thatSuperintendent Speck informed her, Jaksic, Sipos, and Yomnick thatthey were being discharged because they did not pay their dues.Tomko said that her dues were all paid up, that they paid their duesthrough Brodnick. Jaksic then told Speck "about the 2 months back[dues] that the Union refused." Speck replied that "He didn't knowanything about it.All he got was this letter and he has to dischargeus, and that is all."Yomnick, Jaksic, and Sipos corroborated Tomko'stestimony as to what occurred during this interview with Speck.Atsome point during this interview with Speck, Rose Brodnick, the duescollector for the dissident group, was called in.Brodnick confirmedto Speck that "these people are paid up." Speck said: "Well, I don'tknow anything about it . . . I just got to discharge them." NormaClark, who paid dues for her husband, Edward Clark, one of the com-plainants, testified without contradiction that she called up PersonnelDirector Siegworth about the discharge of her husband and told himthat her husband "was not really behind in dues. That the Union hadrefused 2 months payment," and that Siegworth replied : "He didn'twant to do anything with that.That I should contact Zicarelli."Siegworth said: "That he had to fire Eddie [Clark] and that is exactlywhat he did."Having been informed by the complainants of the tender and re-jection of dues, and being aware that all of them were not on thecheckoff list but were making payments of dues through Brodnick,a "well known suspended member of the Union" and the collector ofdues for the dissident group, and that Brodnick confirmed to Superin-tendent Speck that they had paid their dues, the Company was underan obligation to seek verification of the validity of the Union's demandsfor discharge and was not justified in relying on the Union's letter.'aHaving failed in these circumstances to make an investigation, whichwould have disclosed that there was tender and rejection by theUnion of the 2-month dues in behalf of the dischargees, the Companymay not justify the discharge on the ground that it had no reasonablegrounds for believing that membership of the complainants in theUnion was terminated for reasons other than the failure of the com-plainants to tender periodic dues and initiation fees uniformly re-quired as a condition of retaining membership in the Unon.1312 PuertoRicoDrydock & Marine Terminals, Inc, supra.isPeerless Tool and EngineeringCo., 111 NLRB853, where the Board found that hav-ing been informed by the employees that the union had refused to accept their tender ofdues unless accompanied by payments to its strike fund, the employer was not justifiedin relying on the union aaent'^, statement that the dnea were not paid as proof th.it theyhad not been tenderedSee alsoMayDepartmentStoics, Inc,133 NLRB 1096, where theL'oard found that in the face of the divergent positions as to iihether or not the ih.-criminatee had resigned fiomthe unionand therefore did not have to pay due,, the em-ployer was under an obligation to seek further verification of the validity of the union'ademand 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order that theycease anddesist therefrom andtake certain affirmative action designed to effectuate the policies oftheAct.Respondent Company, having discriminatorily discharged the sevencomplainants on May 3, 1961, rehired them in December of the sameyear asnewemployees.We shall order therefore that the RespondentCompany restore the complainants to their former or substantiallyequivalent positions without loss of seniority or other rights andprivileges.It has been found that the Respondent Union caused the RespondentCompany to discharge the seven complainants and that the RespondentCompany in violation of Section 8 (a) (3) acceded to the Union's de-mand.Accordingly, we shall order that the Respondent Union andthe Respondent Company jointly and severally makethe said com-plainants whole for any loss of pay they may have sufferedas a resultof discrimination against them by payment to each of them of a sumof money equal to that which she or he would have earnedas wagesfrom the date of discharge to, in the case of Respondent Company, thedate of reinstatement to their former or substantially equivalent posi-tions, and, in the case of Respondent Union and for thereasons setforth hereinafter, 5 days after notifications to the Company and tothe dischargees that it has no objections to their reinstatement, less thenet interim earnings.Backpay, including payment of interest at 6percent, shall be computed in accordance with the Board'susualpractices.14As we have found that the Respondent Union caused the Company todischarge the seven complainants, it may terminate its liability forbackpay only by a clear and unambiguous request for reinstatementof the complainants to their former or substantially equivalent em-ployment.This the Union failed to do.A few days after the com-plainants paid the dues alleged to have beenin arrears,business agentZicarelli orally requested the Company to rehire the complainants.On August 18, 1961, he also wrote to the Company stating that theUnion had no objection to "rehiring" of the complainants. The recorddoes not show that the Union at any time asked the Company to re-instate the complainants to their former positions without prejudiceto their seniority or other rights and privileges they have enjoyed14Crossett Lumber Company,8 NLRB 440;F.W. Woolworth Company,90 NLRB 289;A.P.W. Products Co, Inc,137 NLRB 25 For the computation of interest, see IsisPlumb-ing & HeatingCo., 138 NLRB 716For the reasons stated in the dissenting opinion intheIsisPlumbingcase,Members Rodgers and Leedom are convinced that the award ofInterest in this proceeding exceeds the Board's remedial authorityWhile adhering if)such view,for the purpose of this decision they are acceding to the majority Board policyof granting interest on moneys due. THE LEECE-NEVILLE COMPANY65before the discharge. Indeed, when the complainants were finally re-hired in December 1961, they were rehired asnew employees.As theUnion has never made a clear and unambiguous request of the Com-pany for reinstatement of the complainants to their former or sub-stantially equivalent positions, the request of August 18 was insufficientto cut off its liability for backpay.15The unfair labor practices found to have been committed by Re-spondents go to the heart of the Act, and reflect a purpose, by unlawfulmeans, likely to be executed in the future, to thwart the employees'exercise of their Section 7 rights. In order that the preventive purposeof our Order may be coextensive with the threat of future violations,we shall order that Respondents cease from in any manner infringingupon the employees' rights guaranteed by Section 7 of the Act.CONCLUSIONS OF LAw1.The Leece-Neville Company is engaged in commerce within themeaning of the Act.2.The Respondent Union, International Brotherhood of ElectricalWorkers, Local Union 1377, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employmentof Edward Clark, Anton Draganic, Joseph Dudash, Mary Jaksic,Betty Sipos, Anna Tomko, and Louise Yomnick, thereby encouragingmembership in the Respondent Union, the Respondent Company, TheLeece-Neville Company, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act, andthereby has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed by Section 7 of the Act, in violationof Section 8 (a) (1) of the Act.4.By causing the Respondent Company to discriminate against theabove-named employees in violation of Section 8 (a) (3) of the Act, theRespondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (2) of the Act, therebyrestraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, in violation of Section 8(b) (1) (A) of theAct.5.The aforesaid unfair labor practices are unfair practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :15Fender Electric Instrument Company, Inc.,133 NLRB 676. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Respondent Company, The Leece-Neville Company, Cleve-land, Ohio, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in International Brotherhood ofElectricalWorkers, Local Union 1377, AFL-CIO, or in any otherlabor organization of its employees, by discriminating in regard totheir hire and tenure of employment or any term or condition of theiremployment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above Union or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer Edward Clark, Anton Draganic, Joseph Dudash, MaryJaksic, Betty Sipos, Anna Tomko, and Louise Yomnick immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, in the manner set forth in the section entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Jointly and severally with the Respondent Union, make themwhole for any loss of pay each may have suffered by reason of thediscrimination against them in the manner set forth in the sectionentitled "The Remedy."(d)Post at its plant in Cleveland, Ohio, copies of the attachednotice marked "Appendix A." 16 Copies of said notice, to be furnishedby the Regional Director for the Eighth Region, shall, after beingsigned by the Respondent Company's representative, be posted im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placesie In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE LEECE-NEVILLE COMPANY67where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent Company to insure that said notices arenot altered,defaced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in(d) above, and as soon as they are forwardedby theRegionalDirector,copies of the Respondent Union's notice marked "AppendixB.(f)Notify the Regional Director for the Eighth Region,in writing,within 10 days from the date of this Order,what steps it has takento comply herewith.B. The Respondent Union, International Brotherhood of ElectricalWorkers, Local Union 1377, AFL-CIO, Cleveland, Ohio, its officers,agents, representatives,successors,and assigns,shall:1.Cease and desist from :(a)Causing or attempting to cause The Leece-Neville Company,Cleveland, Ohio, to discriminate against its employees in violation ofSection 8(a) (3) of the Act.(b) In any other manner restraining or coercing employees of TheLeece-Neville Company, its officers,agents, successors,and assigns,in the exercise of their rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with the Respondent Company makewhole Edward Clark, Anton Draganic,Joseph Dudash, Mary Jaksic,.Betty Sipos,Anna Tomko,and Louise Yomnick for any loss of paythey may have suffered by reason of the discrimination against them,in the manner set forth in the section entitled "The Remedy."(b)Notify The Leece-Neville Company, Cleveland, Ohio, and theabove-named employees,in writing,that it has no objection to thereinstatement of the said employees to their former or substantiallyequivalent positions,without prejudice to their seniority and otherrights and privileges.(c)Post in its offices in Cleveland, Ohio, the attached notice marked"Appendix B." 17 Copies of said notice,to be furnished by the Re-gional Director for the Eighth Region, shall, after being duly signedby an official representative of the Respondent Union, be posted byit immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicous places, includ-ing all places where notices to members are customarily posted.Rea-14 See footnote 16,supra.681-492-63-vol. 140-6 ,68DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonable steps shall be taken by the Respondent Union to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Eighth Region signedcopies of the notice marked "Appendix B" for posting at the Re-spondent Company's premises, as provided above.Copies of saidnotice, to be furnished by the said Regional Director, shall, after be-ing duly signed by the Respondent Union's representative, be forth-with returned to the Regional Director for disposition by him.(e)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent Union has taken to comply therewith.MEMBERSFANNING and BROWN, dissenting :This case had its beginning in May 1958, when a dissident group.of members of the Union formed a rival organization, withdrew their.checkoff authorizations, and began paying their dues to the Unionthrough a collector who was a suspended member of the Union. Inpaying dues from May to August 1958, some members of this grouppaid $3 and some paid $4, but the funds transmitted were commin-gled.There was in effect at that time a long-standing program forthe stimulation of membership attendance at the Union's monthlymeetings.Those who attended received a refund of $1 from the dues.The bylaws expressly provided in this connection that the dues were$4 per month and also provided for the $1 refund for attendanceat the meeting.The Union considered those members transmitting$3 per month as being delinquent in their dues obligations and sonotified them. Seven employees failed to square their arrearages.Asa result, in May 1961, the Union requested their discharge underthe terms of the union-security provision of the labor agreement cov-ering the plant.The Company complied. Our colleagues find theUnion and the Company guilty of unfair labor practices.We disagree.Poorly attended business meetings, sometimes even a lack of aquorum to proceed, is common to a variety of voluntary associations.In addition to long-range educational programs to remedy this situa-tion,many organizations, labor organizations included, have resortedto door prizes, lotteries, refreshments, entertainment, and the like,to make business meetings better attended.Practical business needsas well as the salutary considerations of democratic action for havingfullermembership participation in the affairs of voluntary organi-zations are too obvious for explication. In our opinion, moreover,the plain thrust of some of the recent amendments to the Act, TitleI-bill of rights of members of labor organizations, is to encourageand assure members a more active and responsible role in governingtheir union and formulating its policy.This role has particular im-port, and significantly affects the public interest, where the involved THE LEECE-NEVILLE COMPANY69union is the exclusive statutory representative of all employees in abargaining unit.Respondent Union is such a statutory representative.Because Respondent Union's bylaws spoke in terms of refunding aportion of dues for attending meetings, our colleagues consider thetie-inwith the dues structure as converting the refund intoa protantopenalty upon those members who do not attend.Essentially,however, such tie-in is not different from the use of union funds,obtained in the form of dues, for subsidizing the service of refresh-ments at meetings or the purchase of door prizes, as a turkey, forexample, to be raffled off at a meeting.Of course, one may choose to describe the mentioned examples inthe language of a penalty on union members who do not attend ameeting,viz,the nonattending member is penalized because, by hisabsence, he is denied an opportunity to win a turkey or other doorprize, or to partake of refreshments, or, as here, to receive a dollar.We do not so regard these situations. In our opinion, these techniquesto stimulate membership participation in union business affairs arelegitimate devices to achieve a commendable objective in the opera-tion of labor organizations and are, as indicated above, in implemen-tation of statutory policy.Therefore, in determining the appropriatenomenclature, here, namely, "penalty or reward?" we agree with theTrial Examiner that the refund is a reward and so find.We believe,moreover, that by holding otherwise the majority is intruding intoRespondent Union's internal affairs in a manner proscribed by theproviso to Section 8(b) (1) (A).The record establishes that the affected dissident group, by with-holding their proper dues, commingling their dues payments, andremaining delinquent for a period of 2 years, were attempting toharass, irritate, and embarrass the Union.They were well awareof the union-security provisions and received repeated notices oftheir dues delinquencies, yet made no bona fide attempt to come intothe good standing required by the contract.18Even though a unionmay have been lenient or even lax in enforcing union-security pro-visions of a contract, there is no requirement in law or fair dealingthat it must continue to be so; 19 and we also do not believe that inundertaking a less lenient enforcement of the contract, a union mustnecessarily cause the discharge of all delinquents where the Unionmay achieve the same lawful objective by making an example of afew, providing, of course, and such was the case here, that the Unionputs all affected employees on notice.The Union, by invoking the11Cf.GeneralMotors Corporation,Packard Electric Division,134 NLRB1107.See alsoProducers Transport,Inc. v. N.L.R B.,284 F. 2d 438, 442-443 (C A. 7).IDNorth American Refractories Company,100 NLRB 1151, 1155: "Nor does the fact thatthe Respondentshad previously permitted delinquent members . . . 15 additional days topay dues by a liberal application of their union-security clause mean that they were there-afterrequired to extend the same leniency to all delinquentmembers as a fixed obligationof law" ;Standard Brands, Incorporated,97 NLRB 737, 739-740. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity provisions of its contract, did no more than it was lawfullyentitled to do, and it accorded the dissidents no less than they wereentitled to receive.Accordingly, we would affirm the Trial Examiner and dismiss thecomplaint.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in International Brother-hood of Electrical Workers, Local Union 1377, AFL-CIO, or inany other labor organization of our employees, by discriminatorilydischarging any of our employees, or discriminating in any man-ner in regard to their hire or tenure of employment or any terms orconditions of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the right to refrain from any or all ofthe concerted activities guaranteed them by Section 7 of the Act,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959.WE WILL offer Edward Clark, Anton Draganic, Joseph Dudash,Mary Jaksic, Betty Sipos, Anna Tomko, and Louise Yomnickreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed, and will jointly and severally with the above-named Union make them whole for any loss of pay suffered as theresult of the discrimination against them.All our employees are free to become, remain, or refrain from be-coming or remaining members in good standing of the above-namedUnion, or any other labor organization, except that this may beaffected by an agreement in conformity with Section 8 (a) (3) of theamended Act.THE LEECE-NEVILLE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to full THE LEECE-NEVILLE COMPANY71reinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4465, if they have any questions concerningthis notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOOD OF ELECTRI-CALWORKERS, LOCAL UNION 1377, AFL-CIO, AND To ALL EM-PLOYEES OF THE LEECE-NEVILLE COMPANY, CLEVELAND, OHIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause The Leece-Neville Com-pany, Cleveland, Ohio, to discriminate against Edward Clark,Anton Draganic, Joseph Dudash, Mary Jaksic, Betty Sipos, AnnaTomko, and Louise Yomnick, or any other employee, in violationof Section 8 (a) (3) of the Act.WE WILL jointly and severally with The Leece-Neville Companymake whole the above-named employees for any loss of pay suf-fered as a result of the discrimination against them.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of the rights guaranteed by Section 7 of the Act,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL notify The Leece-Neville Company, Cleveland, Ohio,that we have no objection to the reinstatement of the above-namedemployees to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegespreviously enjoyed.INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, LOCAL UNION 13 77, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-mentioned employeespresently serving in the Armed Forces of the United States of their 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to full reinstatement upon application in accordance with theSelective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4465, if they have questions concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge in each of the above-entitled cases was filed on July 14, 1961, by MaryJaksic, an individual.On November 24, 1961, the General Counsel of the NationalLabor Relations Board issued and served an order consolidating the cases and a com-plaint and notice of hearing thereon.On December 4, 1961, each of the Respondentsfiled an answer to the complaint.On January 4, 1962, General Counsel issued andserved the first of several and varied amendments to his complaint, the others beingbrought forward during a hearing, held on January 15, 16, and 17, 1962, in Cleve-land,Ohio, before Trial Examiner C. W. Whittemore.Although the repeatedlyamended complaint provides a remarkably confused array of allegations on thepart of General Counsel, it is his basic contention, opposed by the Respondents, thatin one way or another the Respondent Company has violated Section 8(a)(1) and(3) and the Respondent Union has violated Section 8(b)(1)(A) and (2) of theNational Labor Relations Act, as amended.At the hearing all parties, including the charging individual, were represented bycounsel, and were afforded full opportunity to present evidence pertinent to theissues, to argue orally, and to file briefs.Oral argument was waived. Briefs havebeen received from General Counsel and the Respondents.On February 12, 1962, the Trial Examiner received from the Respondent Uniona motion to correct the record in certain respects. It shows upon its face that itwas at the same time being forwarded to all other parties with the request that ifthey opposed in any respect the motion, they so notify the Trial Examiner.No oppo-sition having been received, and the proposed corrections appearing to be proper, themotion is hereby granted and it is, together with the attached corrections, herebymade a part of the record.Disposition of the motions to dismiss, upon which ruling was reserved at the con-clusion of the hearing, is made by the following findings, conclusions, and recom-mendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTCOMPANYThe Leece-Neville Company is an Ohio corporation, having its principal office andplant in Cleveland, Ohio, where it is engaged in the manufacture of small motorsand related items. It annually ships finished products valued at more than $250,000,from its Cleveland plant to customers located in States of the United States otherthan the State of Ohio.The Respondent Company is engaged in commerce within the meaning of the Act.H. THERESPONDENT UNIONFor many years the Respondent Union has been the recognized bargaining agentfor employees of the Respondent Company.M. THEALLEGED UNFAIR LABOR PRACTICESA. Setting and issuesThe issues of this case arise out of the fact that in May 1961, at the request of theRespondent Union, the Respondent Company discharged seven employees, includ- THE LEECE-NEVILLE COMPANY73ing the charging individual.'The discharges were effected upon receipt by theemployer of written requests from the local's business manager, stating as to eachthat he or she was,as of April 1, no longer a member "in good standing,"and citinga relevant provision in the existing contract which required,as a condition of em-ployment, that all employees covered by the agreement should become and remainmembers in good standing.General Counsel makes no claim that either the contractor the clause invoked is illegal.The original issue, as set out in the charges filed by Jaksic, was the claim that theUnion caused to be discharged, and the employer did discharge, the seven employees"on grounds other than their alleged failure to tender periodic dues and initiationfees uniformly required as a condition of retaining membership."That simple issueappears to have become so well lost, or at least so obfuscated,in the maze of amend-ments to the complaint made before and during the hearing,that only in passingdoes General Counsel mention it in his brief.While ample evidence was developedduring the hearing to support a finding that "grounds other than"delinquency indues-paying had existed some years ago, which if continued as motivation mighthave been the cause of the Union's request, General Counsel makes small point ofit in his brief.The issues which General Counsel finally and in his brief urges are:1.Whether the Union's refund of $1.00 of its monthly dues of $4.00 to thosemembers attending its monthly meetings during the period of May throughAugust 1958,constituted in effect a fine for nonattendance of such meetings.2.Whether the tender of the two month's dues in behalf of each of the dis-chargees,whether in the amount of $3.00 or $4.00, during the months of Maythrough August 1958, rejected by the Union, was valid.3.Whether the Union'swritten demand of September 10, 1958,to the dis-chargees constituted a valid request for the retender of their rejected dues.4.Whether on May 3, 1961, the seven dischargees had fulfilled their statutoryobligation to tender periodic dues uniformly required by the Union as a con-dition of membership,so that therefore the union-shop clause in the contractdid not sanction their discharge.5.Whether the Employer had reasonable cause to believe,at the time thatiteffected the discharges of the seven alleged discriminatees,that the Uniondemands for their discharge did not meet the requirements of the second pro-visotoSec. 8(a)(3) of theAct2Insofar as complications and confusion can be summarized,it seems to be Gen-eralCounsel's chief contention that the discharges were unlawful since in fact theseven employees werenotdelinquent in their dues in May 1961.B. Summary of factsThe recordreveals no material dispute as to the following facts:(1)Back in 1957,a small group of dissident employees,while still members ofthe Respondent Union, attempted to organize a rival organization,incorporated asElectricalWorkers Alliance,Inc.Itwas led by employees Josephine Sturtz andRose Brodnik.(2)Upon the forming of this rival organization Sturtz and some others withdrewtheir authorizations for checkoff of their union dues. Sturtz collected their monthlydues and sent in the total collected directly to the Union.As a witness she admittedthat this was done upon specific instructions from the counsel for the rival group to"harass" the Union.(3) In the early summer of 1958 Brodnick took over her role of dues collectorfor the group when Sturtz was transferred to another department.(4)For some years, and pursuant to the Union's bylaws of 1944,the uniformmonthly dues had been and up to the time of the hearing continued to be $4. Thepertinent bylaws:Sec. 3 The monthly dues shall be $4.00.Sec. 4 One dollar refund of dues collected for attendance of monthly meetings.Since November 30, 1959,however, the amended bylaws no longer provided for re-fund for meeting attendance.1These seven are: Edward Clark, Anton Draganic,Joseph Dudash,Mary Jaksic, BettySipos, Anna Tomko, and Louise Yomnick2In substance,the "second proviso" cited prohibits an employer from justifying suchdischarge"ifhe has reasonable grounds for believing" that membership in a union hasbeen denied discriminatorily, or denied for reasons "other than failure"to pay duesuniformly required. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5) In May 1958, the union business manager, with permission of the companymanagement,had posted on the plant bulletin boards a notice to union memberswhich stated:There seems to be some misunderstanding regarding the payment of Uniondues and the check-off authorization cards.The authorization cards are merely a notice to the Company that the em-ployee wants his dues deducted from his pay.This method is nothing morethan a convenience for you and your Union.Every employee must pay dues as a condition of employment.Whether yousign the authorization card or not, you are required by the contract to payyour dues.The dues are uniformly established at four dollars ($4.00) per month anddue the first Friday of each month. If you did not sign the authorization card,you may pay your dues directly to the Union by the following methods:1.Mail a check, payable to Local 1377, I.B.E.W., 3043 Superior Avenue,Cleveland 14, Ohio.2.Pay directly at the office at 3043 Superior Avenue, Cleveland, Ohio.(6)On May 15, 1958, Sturtz sent to the Union a check for $50.60 with a coveringletter stating that it represented the May dues for 14 listed employees 3The Union'schief steward returned the check to Sturtz, stating that he would not accept the groupremission, which was not itemized.Sturtz then obtained individual bank moneyorders and sent them in. Seven of them were in the amount of $4 each, the otherswere for $3.The Union accepted those made out for the correct amount of themonthly dues, but returned to Sturtz those for $3.(7)Among those who thus submitted only $3 for May 1958 were two employeesinvolved in this case: Jaksik and Sipos.The union chief steward made it clear toSturtz, according to her own -testimony, that he was rejecting the $3 money ordersbecause the "Union dues were $4. If we wanted the $1.00 we would have to takeitat the door." (As previously noted, at this time, as a reward for attendingmeetings the Union was following a practice of giving employees$1at the meetingsthey attended.)(8)After Sturtz was transferred to another department Brodnick began sendingin similar blanket bank money orders.(9)On July 30, 1958, the Union returned to her an order for $70 with coveringexplanation that the "monthly dues is [sic] $4 00 and two names appear on theenclosed list [which had been sent in by her] for only $3.00."The same letterrequested that the correct amount be sent in.(10) In August Brodnick pursued the same practice of sending in a blanket check,previously rejected by the Union, commingling full payments of $4 with partialpayments of $3.The Union again returned the check as inadequate submissionof proper dues.(11) It appears to the Trial Examiner to be unnecessary to burden this report witha full analysis of the entire exchange of submissions by Brodnick and rejections bythe Union during the summer of 1958.4 In any event, as a witness Brodnick admittedthat checks returned to her by the Union during that period, totaling some $154were turned over by her to the attorney for the rival organization, and that she didnot return to the employees concerned the money they had given her. She furtheradmitted that although some of these employees had asked for a return of their money,she "couldn't" give it to them.(12)On September 10, 1958, the Union's business manager wrote to each ofsome 30 employees, including all of the 7 here involved, warning them of bylawprovisions for suspension when 3 months in arrears and pointing out the specificmonths for which their dues were delinquent.Most of this number promptly wentto the Union and squared accounts at once.(13) There is no evidence that any of the seven employees here involved, afterreceipt of the union letter of September 1958, protested to any union official orrepresentative, or made any grievance or accounting move regarding the businessmanager's official notice to them of their delinquency.Nor did they again attemptto pay, directly or indirectly, the dues for July and August 1958, first submittedthrough Brodnick.O The list also contains the names of two individuals who, apparently on the sicklist,were submitting only a per capita tax of 80 cents each.'Particularly does such detailed analysis seem unnecessary because,as found below,the Trial Examiner cannot agree with General Counsel's chief theory that the Union'srejection of dues as offered was invalid. THE LEECE-NEVILLE COMPANY75(14) There is evidence that at least some of them queried Brodnickat the time,and although aware that she, herself, had been suspended from the Union, restedupon her assurance that "legal counsel" had told her that they had nothing to worryabout since their dues had been lawfully tendered, even if rejected.(15) From September 1958 until early in 1961, the Union accepted the successivemonths' dues of $4 from each of the seven employees, but returned receipts showingthat such payments were being applied 2 or more months back-to the monthfollowing the last, according to union records, when proper dues had been receivedand accepted.(16) It was stipulated during the hearing that it was the "Union's consistent proce-dure to apply any dues received from any member to the earliest month for whichitsrecords showed n, payment as having been made."Thus it is clear that atall times sinceSeptember 1958, the seven dischargees had been reminded once amonth, when receipts reached them, of their delinquency according to their unionrecords.(17) It was also stipulated at the hearing thatat no timehas the Union requestedmonthly dues of $3 from any individual.(18)According to the credible testimony of Business Manager Zicarelli, in Feb-ruary 1961, there were about 20 employees, of the many hundreds at the plant, whowere delinquent in payment of their dues.He and the chief steward spoke about thematter directly to some of this number, including Dudash, one of the seven here in-volved.Some of the delinquents paid up.(19) In April the Union demanded the discharge of two employees who weremore than a year in arrears. The Company honored the demand.5(20) On May 2, the union business manager requested, in writing, the dischargeof the seven here involved,6 stating in the letter that each of them was "no longera member in good standing" and citing the contract clause being invoked.(21) The undisputed testimony of the Respondent Company's personnel director,E. J. Siegworth, is to the effect that prior to the receipt of the Union's letters onMay 3, management had no knowledge or information concerning the dues delin-quency of any of the seven, and that he immediately communicated with counsel,both in Atlanta and Cleveland, who advised him that the contract provision requiredobservance.(22)All seven were thereupon discharged.(23)As a group the discharged employees went to the Board's Regional Officefor advice.A Board agent advised them to go to the Union and pay the dues theywere, according to the Union, "behind in."(24) On May 4 the seven went to the union office and paid dues as follows:Name:Dues paid forDudash --------------------- January, February, March, April, May.Clark ----------------------- February, March, April, May.Draganic --------------------Do.Jaksic -----------------------Do.Sipos -----------------------Do.Tomko ---------------------Do.Yomnick --------------------Do.(25) Thereafter the Union notified the Company that the seven had regainedtheir good standing and that it had no objection to their rehire. In December 1961,all were rehired as new employees?C. Issues in the light of the foregoing factsThe Trial Examiner concludesand findsthat thereisnomerit in GeneralCounsel's claim No. 1, set out in section A, above, to the effect that the Union'srefund of $1 to membersattending meetingswas actually a fine for nonattendance.He cites as authorityThe Electric Auto-Lite Company, et al.,92 NLRB 1073, enfd.196 F. 2d 500 (C.A. 6), cert. denied 344 US. 823.The facts are distinguishable. In the citedcasethe uniform dues were increased,at local level, by an amount which members were not required to pay if they at-tended union meetings.The Board said, in part (p. 1074):5 The two employees were Homorec and Koslowski.Their discharges are not in issue.O From the testimony of Mrs Clark, wife of Edward Clark, who customarily took careof paying her husband's dues through Brodnick, that the latter did not send in dues forany of the seven for the month of April7 The Company's explanation for the delay in rehiring, which seems reasonable, is thatuntil December there had been a number of regular employees in an economic layoff status. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn practice, the record shows, the additional charge of 50 cents did notbecome due untilaftera member had failed to attend a meeting. Those presentat the meeting received attendance cards which furnished the basis for theirexemption from paying the 50-cent charge. Significantly, this attendance cardindicated that a "50-cent assessment" would belevied for non-attendance.Theconstitution of the International Union provides that the dues of each membershall be $1.50 per month, without indicating that local unions, or any sub-ordinate body thereof, may increase this amount.The constitution also spe-cifically authorizes the levying of "fines" for nonattendance at membershipmeetings.Upon the basis of such evidence the Trial Examiner concluded thatthe regular monthly dues were not increased by 50 cents, but that a "fine orassessment" in the same amount was levied against absentee members.Likethe Trial Examiner, we believe that, regardless of the means adopted to insti-tute this charge, the necessary and intended effect was to fix a penalty uponthose members who did not attend the monthly meetings.We cannot considersuch a charge, with the conditions attached, as regular monthly dues In ouropinion, it is nothing other thana fine.In the instant case, as previously noted, both the bylaws provision and practice-establish that the monthly dues here have never been increased, nor lowered, buthave continuously remained at $4.For a time, and until November 1959, uponattending meetings, members were handed $1 as a reward for attendance.To the Trial Examiner it appears that only by strained and painful reasoning maythe conclusion be reached that a reward, if not received, by nature thereupon be-comes a penalty.Consistent with that unreasonable conclusion would be oneequally awry: that the uniform dues in this case actually were only $3.And thisGeneral Counsel does not specifically claim. Indeed, not until his second of severalamendments to the complaint, did it apparently occur to him to allege that the"real reason" for the discharges was the Union's "insistence" that employees "paya fine assessed against them for non-attendance at union meetings."Nor can the Trial Examiner agree with General Counsel's claim No. 2-to theeffect that the Union was not privileged to reject certain tender of dues, in blanketform, by Brodnick and Sturtz, as described hereinNothing discernible in the Actempowers the Board to police accounting policies, either of employers or unions,unless such policies in their application are clearly shown to be unlawful.Thesenders of the blanket money orders, containing some dues less than the properamount, were notified of the reasons why such were not acceptable, and no sub-sequent efforts were made to straighten out the matter.Employees who acceptedBrodnick's assurance, even if they understood from her that such assurance wasbased upon "legal advice," that merely sending in the blanket check constituted pay-ment, did so at their own risk.General Counsel's claim No. 3-that the Union's letter to the seven employeesof September 1958 was not a "valid request for the retender of their rejected dues"-is also without merit, in the opinion of the Trial Examiner. Surely there can be noquestion but that notification of delinquency constitutes a valid request that a billbe paid-and each of the seven received such notification.As to claim No. 4-to the effect that on May 3, 1961, the seven had in fact ful-filled their obligation to tender periodic dues uniformly required-the evidenceplainly does not support it.Finally, as to claim No. 5-that the employer, in effect, had reasonable groundsfor "believing" that the discharges were requested for reasonsother thandiscrimi-natory denial of membership or failure to pay dues-the record is barren of anysupporting evidence.Having found, in effect, that the seven employees were infact delinquent in dues, that they were not at the time of the request for dischargemembers in good standing, and that for this reason the Union made its demand,the Trial Examiner declines to speculate as to whether or not, subjectively, somemember of management "had reason to believe" that the union official making therequest in turn had some reason in his mind other than the one stated.In short, the Trial Examiner concludes and finds that the evidence fails to sustainthe allegations of the complaint that the Respondent Union and the RespondentCompany violated, respectively, Section 8(b)(1)(A) and (2) and Section 8(a)(1)and (3) of the Act.Itwill therefore be recommended that the complaint be dismissed in its entirety.RECOMMENDATIONUpon the basis of the above findings and conclusions, and upon the entire recordin the case, the Trial Examiner recommends that the complaint in Cases Nos.8-CA-2507 and 8-CB-551 be dismissed.